Case: 4:18-cv-01377-JAR Doc. #: 183 Filed: 03/05/21 Page: 1 of 3 PageID #: 3632


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

        SL EC, LLC, et al.,                      )
                                                 )
                   Plaintiffs,                   )
                                                 )
              v.                                 )           Case No. 4:18-CV-01377-JAR
                                                 )
        ASHLEY ENERGY, LLC, et al.,              )
                                                 )
                   Defendants.                   )

                                   MEMORANDUM AND ORDER

        This matter is before the Court on Defendants’ Motion to Compel and for an Order to Show

Cause. (Doc. 173). In response, Third-Party John Steffen (“Steffen”) opposes the motion and

requests entry of a protective order. (Doc. 178). Defendants have replied to Steffen’s response.

(Doc. 181). Plaintiffs have also sought leave to file a memorandum regarding the motion. (Doc.

182).


I.      FACTUAL AND PROCEDURAL BACKGROUND

        This case concerns a power plant acquisition gone awry. This Court has already described

the relatively complex transaction, and such details need not be recounted. (Doc. 149 at 1-4).

Steffen acted as Plaintiffs’ agent and helped negotiate the transaction. Understandably, Defendants

seek discovery of relevant communications, documents, and other information shared with or

provided by Steffen. On December 24, 2020, Defendants served a subpoena on Steffen demanding

that he produce a significant quantity of documents by January 13, 2021. Steffen requested that

this Court quash the subpoena in accordance with Fed. R. Civ. P. 45. (Doc. 157). Steffen essentially

argued that (1) Plaintiffs have access to and can produce these documents and (2) he lacks both

the financial and health capacity to respond. On January 21, 2021, this Court denied Steffen’s
Case: 4:18-cv-01377-JAR Doc. #: 183 Filed: 03/05/21 Page: 2 of 3 PageID #: 3633


motion to quash but extended the time for him to comply with the subpoena until February 22,

2021. (Doc. 158 at 4-5).

      On March 1, 2021, Defendants filed the instant motion requesting that this Court issue an

order to show cause because Steffen has failed to comply with the Court-ordered deadline. (Doc.

173). In response, Steffen again argues that “the documents sought in the Subpoena are the very

same documents that Defendants seek in discovery propounded to Plaintiffs.” (Doc. 178 at 2).

Steffen requests an extension of the deadline to comply until April 9, 2021, and for certain other

relief, including payment of his legal fees. (Id. at 5). In reply, Defendants “agree with Mr. Steffen

that they have sought the same documents from Plaintiffs,” but note that such documents have not

been produced. (Doc. 181 at 2). This Court has extensively addressed Plaintiffs’ failure to produce

the relevant documents. (Doc. 158).


II.    DISCUSSION

      The facts relevant to the motions before this Court are straightforward. Steffen was

Plaintiffs’ negotiating agent in the transaction underlying this litigation. Defendants reasonably

seek discovery of relevant documents from Steffen. This request is particularly understandable

since a series of unfortunate events has precluded Plaintiffs from producing the documents. This

Court’s perspective remains unchanged since it addressed Steffen’s motion to quash: “While the

Court certainly sympathizes with Steffen’s situation, it also recognizes that Defendants have every

right to access relevant documents from a key agent of Plaintiffs in the negotiation of the power

plant transaction.” (Doc. 158 at 4).

      This Court has wide discretion when addressing pre-trial discovery issues. Chavis Van &

Storage of Myrtle Beach, Inc. v. United Van Lines, LLC, 784 F.3d 1183, 1198 (8th Cir. 2015).

Despite Steffen’s failure to timely request an extension of time, this Court will provide one final
Case: 4:18-cv-01377-JAR Doc. #: 183 Filed: 03/05/21 Page: 3 of 3 PageID #: 3634


extension to comply with Defendants’ subpoena. All other relief requested by Steffen will be

denied. Further, this Court finds that Plaintiffs’ filing of a memorandum regarding Defendants’

motion will not assist in resolving these issues.


      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion to Compel and for an Order to Show

Cause (Doc. 173) is DENIED without prejudice.

      IT IS FURTHER ORDERED that Third-Party John Steffen’s Request for Entry of a

Protective Order (Doc. 178) is GRANTED in part and DENIED in part. The deadline for

Steffen to respond to Defendants’ subpoena is hereby extended to April 9, 2021. The motion is

DENIED in all other respects.

      IT IS FINALLY ORDERED that Plaintiffs’ Motion for Leave to File Memorandum

Regarding Defendants’ Motion to Show Cause Directed to John Steffen (Doc. 182) is DENIED.



       Dated this 5th day of March, 2021.


                                                    ________________________________
                                                    JOHN A. ROSS
                                                    UNITED STATES DISTRICT JUDGE
